IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Township of Washington,                           :
Westmoreland County,                              :
Pennsylvania, a Second Class                      :
Township,                                         :
                                                  :
                            Appellant             :
                                                  :
                     v.                           : No. 33 C.D. 2016
                                                  : Argued: November 15, 2017
Township of Upper Burrell,                        :
Westmoreland County, Pennsylvania,                :
a Second Class Township; and                      :
Burrell School District                           :


BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ROBERT SIMPSON, Judge
              HONORABLE P. KEVIN BROBSON, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE CHRISTINE FIZZANO CANNON, Judge1


OPINION BY JUDGE WOJCIK                                         FILED: April 11, 2018


              This case of first impression concerns a uniquely situated commercial
property that straddles the boundary between two municipalities, Washington
Township and Upper Burrell Township, each of which claims a share of the annual
local services tax of $52 paid by each of the 750 employees who work there. In this

       1
        This case was argued before an en banc panel of the Court that included former Judge
Joseph M. Cosgrove. Because Judge Cosgrove’s service on the Court ended January 1, 2018, this
matter was submitted on briefs to Judge Fizzano Cannon as a member of the panel.
appeal, Washington Township contends that the Court of Common Pleas of
Westmoreland County (trial court) erred and abused its discretion in its
interpretation of the Local Tax Enabling Act (Act)2 and its unequal allocation of the
local services tax between the townships based on the specific “place of
employment” of the employees within the facility on the first day of the payroll
period. Upon determining that the “place of employment” of an integrated facility
must be treated as a whole and that the proper allocation of local services taxes must
reflect the division of property between the townships, we reverse and remand.


                                      I. Background
               Washington Township and Upper Burrell Township are contiguous
townships of the second class located in Westmoreland County. Welsh Leedsworld
is a manufacturing and office/call center located at 400 Hunt Valley Road, New
Kensington, Pennsylvania, which employs approximately 750 people. The Welsh
Leedsworld facility is located in both Washington and Upper Burrell Townships; the
township line runs through the facility building.
               Both townships impose a local services tax of $52 per year per
employee as authorized by Section 301.1(f)(9) of the Act, 53 P.S. §6924.301.1(f)(9),
which provides that the tax “may be levied, assessed and collected only by the
political subdivision of the taxpayer’s place of employment.” “[T]he situs of the tax
shall be the place of employment on the first day the person becomes subject to the
tax during each payroll period.” 53 P.S. §6924.301.1(f)(9)(iv). Although Welsh
Leedsworld is located in both townships, prior to this action, all the local services




      2
          Act of December 31, 1965, P.L. 1257, as amended, 53 P.S. §§6924.101-6924.901.
                                              2
tax collected from the Welsh Leedsworld employees were levied, assessed and
retained by Upper Burrell Township.
            On April 29, 2014, Washington Township initiated this action by filing
a complaint for declaratory judgment requesting the trial court to determine the
parties’ respective rights to claim the local services tax on Welsh Leedsworld
employees. Washington Township asserted that it was entitled to half the tax.
            The trial court held an evidentiary hearing. The parties presented
testimony and documentary evidence, including two exhibits depicting the location
of the boundary line between the two townships relating to the Welsh Leedsworld
building. Reproduced Record (R.R.) at 244a, 273a. Robert Beckwith, Welsh
Leedsworld’s facility manager (Manager), testified that Welsh Leedsworld’s main
entrance, reception area, offices, human resources, conference rooms, elevators,
restroom facilities, cafeteria and parking lot are located in Washington Township.
The manufacturing facilities and mailroom are located in Upper Burrell Township.
Manager further testified that, although its 750 employees move back and forth
between the two townships frequently throughout the day, approximately 180 people
are primarily employed in Washington Township and 570 are primarily employed
in Upper Burrell Township. R.R. at 107a-120a.
            In addition, the parties stipulated to the following. Both Washington
Township and Upper Burrell Township lawfully impose the local services tax in the
amount of $52 per employee. Burrell School District collects $5 per year per person
from Upper Burrell Township; Kiski Area School District does not impose the $5
share.   Both townships provide emergency service responses to the Welsh
Leedsworld facility. Both townships have their own police departments, ambulance
companies, fire departments, and both respond, depending upon who gets the call.


                                        3
Although the boundary line between Washington Township and Upper Burrell
Township goes through the Welsh Leedsworld building, the exact location is not
able to be determined.       Upper Burrell Township acknowledged that Welsh
Leedsworld employees who work in Washington Township should pay their local
services tax to Washington Township, even though heretofore all of the taxes have
been paid to Upper Burrell Township. R.R. at 96a-98a.
             Washington Township argued that it was entitled to one-half of the
local services tax for all employees who work at Welsh Leedsworld because the
facility is fully integrated and located within both townships.        Upper Burrell
Township and the Burrell School District (collectively, Appellees) countered that
the tax should be assessed and collected based upon the location within the facility
where the employee actually performs the majority of his or her work. Significantly,
Appellees conceded that 180 Welsh Leedsworld employees who primarily work in
Washington Township should pay their local services tax to Washington Township.
             The trial court examined Section 301.1(f)(9)(iv) of the Act in
determining the priority of the claim. The trial court held that the local services tax
applicable to those persons employed at Welsh Leedsworld facility at 400 Hunt
Valley Road “shall be determined based upon their specific place of employment,
that is, the township and school district within which they are performing the
functions of their employment on the first day that that person becomes subject to
the tax for that payroll period.” Trial Court Opinion, 9/28/15, at 4 (emphasis added).
Based on the evidence presented, the trial court determined that “570 persons
performed the functions of their employment within that portion of the Welsh
Leedsworld facility situated in Upper Burrell Township and the Burrell School
District, and 180 persons performed the functions of their employment within that


                                          4
portion of the Welsh Leedsworld facility situated in Washington Township.” Id. at
4-5. Thus, the trial court held that Welsh Leedsworld must collect and remit taxes
attributable to each person accordingly. The trial court treated the claim as arising
on April 29, 2014, when Washington Township filed its petition. The trial court
directed Appellees to remit all monies assessed and collected from April 29, 2014 to
the present for those persons performing the functions of their employment in
Washington Township. From this decision, Washington Township appealed.


                                            II. Issues
               In this appeal,3 Washington Township contends that the trial court acted
in contravention of the plain language of the Section 301.1(f)(9) of the Act, 53
P.S. §6924.301.1(f)(9), when it injected the word “specific” in determining “place
of employment.” Washington Township argues that the trial court then abused its
discretion by determining that a Welsh Leedsworld employee’s “place of
employment” was not simply 400 Hunt Valley Road as a whole, but rather the
specific location within the facility where an employee performed the majority of
his or her work on the first day that person became subject to the tax for the payroll
period.




       3
          Our review is limited to determining whether the trial court abused its discretion,
committed an error of law, or reached a decision not supported by substantial evidence. Melcher
v. Berks County Board of Assessment Appeals, 93 A.3d 522, 527 (Pa. Cmwlth. 2014). As to
questions of law, including questions of statutory interpretation, our standard of review is de novo,
and our scope of review is plenary. Newman Development Group of Pottstown, LLC v. Genuardi’s
Family Markets, Inc., 52 A.3d 1233, 1239 (Pa. 2012); Bowling v. Office of Open Records, 75 A.3d
453, 466 (Pa. 2011).
                                                 5
                                  III. Contentions
             Washington Township asserts that the trial court misinterpreted the Act
by injecting the word “specific” to determine an employee’s place of employment
for tax purposes. According to Washington Township, the addition of this word
results in an overly strict and narrow interpretation of an employee’s place of
employment not intended by the General Assembly. By adding the word “specific,”
the trial court violated the tenets of statutory construction. A person’s “place of
employment” does not need the added qualifier “specific.” Washington Township
contends that the insertion of the word is particularly troublesome in this case
because Welsh Leedsworld is a fully integrated facility. No portion of the building
can function as intended without the other portions. The common facilities, such as
parking lots, the cafeteria, restrooms, administrative offices, and the like, serve
persons working in various sections of the facility. Although an employee may work
on the factory floor in Upper Burrell Township, that employee parks, eats, and
utilizes other areas of the building located in Washington Township throughout the
day as part of his or her employment. There is no “specific” place of employment
other than “Welsh Leedsworld,” which happens to be located in both townships.
Therefore, the trial court’s order must be reversed.
             Appellees counter that the plain language of the Act is free of
ambiguity. It requires that the local services tax be paid to the political subdivision
where a person maintains his or her “principal office” or is “principally employed,”
in other words, where the person spends the majority of his or her workday.
Although employees can and do move through the building during the day, the Act
determines the priority of which municipality gets the tax. The trial court’s use of
the word “specific” did not alter the Act. Appellees concede that Welsh Leedsworld


                                          6
employees who spend the majority of their workday in Washington Township
should pay the tax to Washington Township. Further, Appellees assert that a similar
scenario was squarely addressed in Octorara Education Association v. West
Fallowfield Township, 7 Pa. D. & C.4th 209 (C.P. Chester 1990). There, the court,
applying a former version of the Act, held that the tax was limited to the township
in which the taxpayer works. Appellees argue the same analysis applies here. For
these reasons, Appellees maintain that the trial court’s interpretation of the Act and
allocation of the tax should be affirmed.


                                   IV. Discussion
             “[I]n statutory interpretation, our task is to discern the intent of the
General Assembly, with the foremost indication being the statute’s plain language.”
Oliver v. City of Pittsburgh, 11 A.3d 960, 965 (Pa. 2011). Where the intent of the
legislature is clear from the plain meaning of the statute, courts must not pursue
statutory construction. 1 Pa. C.S. §1921(b); Ramich v. Workers’ Compensation
Appeal Board (Schatz Electric, Inc.), 770 A.2d 318, 322 (Pa. 2001). When the words
of a statute are free from all ambiguity, we must not disregard the letter of the law
under the pretext of pursuing its spirit. 1 Pa. C.S. §1921(b); Ramich, 770 A.2d at
322. Only when the language of the statute is ambiguous or not explicit does
statutory construction become necessary. 1 Pa. C.S. §1921(c); Board of Revision of
Taxes, City of Philadelphia v. City of Philadelphia, 4 A.3d 610, 622 (Pa. 2010).
             Where the words of a statute are not defined or not explicit, “we resort
to considerations other than the plain language to discern legislative intent.”
Commonwealth v. Kerstetter, 94 A.3d 991, 1001 (Pa. 2014). We may consider “the
occasion and necessity for the statute; the circumstances under which the statute was


                                            7
enacted; the mischief to be remedied; the object to be attained; the consequences of
a particular interpretation; the contemporaneous legislative history; and the
legislative and administrative interpretations of such statute.” Id. (quoting Mercury
Trucking, Inc. v. Pennsylvania Public Utility Commission, 55 A.3d 1056 (Pa. 2012));
see 1 Pa. C.S. §1921(c). Furthermore, “the words of a statute shall be construed
according to rules of grammar and according to their common and approved usage.
Every statute shall be construed, if possible, to give effect to all its provisions.”
Kerstetter, 94 A.3d at 1001 (quoting Commonwealth v. Zortman, 23 A.3d 519, 525
(Pa. 2011)).
               We are mindful that when statutory construction is necessary, “the
General Assembly does not intend an absurd result or one that is impossible of
execution.” Board of Revision of Taxes, 4 A.3d at 622 (emphasis added). Moreover,
courts “have no authority to add or insert language into a statute” and should not,
through interpretation, add a requirement that the General Assembly did not include.
Summit School, Inc. v. Department of Education, 108 A.3d 192, 199 (Pa. Cmwlth.
2015); see Vlasic Farms, Inc. v. Pennsylvania Labor Relations Board, 734 A.2d 487,
490 (Pa. Cmwlth. 1999). With these principles in mind, we examine Section
301.1(f) of the Act.

               Section 301.1(f)(9)(iv), (vi) of the Act provides, in relevant part:

               (f) Such local authorities shall not have authority by virtue
               of this act:

                 (9) To levy, assess or collect any tax on individuals for
               the privilege of engaging in an occupation except that such
               a tax, to be known as the local services tax, may be levied,
               assessed and collected only by the political subdivision of
               the taxpayer’s place of employment. The following apply:

                                          ***
                                            8
                 (iv) With respect to a person subject to the local
             services tax at a combined rate exceeding ten dollars
             ($10), the situs of the tax shall be the place of employment
             on the first day the person becomes subject to the tax
             during each payroll period. . . . In the event a person is
             engaged in more than one occupation, that is, concurrent
             employment, or an occupation which requires the person
             working in more than one political subdivision during a
             payroll period, the priority of claim to collect the local
             services tax shall be in the following order: first, the
             political subdivision in which a person maintains the
             person’s principal office or is principally employed;
             second, the political subdivision in which the person
             resides and works, if the tax is levied by that political
             subdivision; and third, the political subdivision in which a
             person is employed and which imposes the tax nearest in
             miles to the person’s home.

                                        ***

                 (vi) The local services tax shall be no more than fifty-
             two dollars ($52) on each person for each calendar year,
             irrespective of the number of political subdivisions within
             which a person may be employed. A political subdivision
             shall provide a taxpayer a receipt of payment upon request
             by the taxpayer.

53 P.S. §6924.301.1(f)(9)(iv), (vi) (emphasis added).
             However, the Act does not define “place of employment.” The trial
court determined that the “place of employment” was not “400 Hunt Valley Road”
as a whole, but rather the location within the facility where the employee performs
the majority of his or her work on the first day that person becomes subject to the
tax each payroll period. To assign each employee to a particular township, the trial
court added the word “specific” to the phrase “place of employment.” Trial Court
Opinion at 4. The trial court then allocated the local services tax based on where the
employee’s specific place of employment was in relation to the dividing line between

                                          9
Upper Burrell and Washington Township on the first day the employee became
subject to the tax for that payroll period. In so doing, the trial court erred.
             First, it is a canon of statutory construction that “a court has no power
to insert a word into a statute if the legislature has failed to supply it.” Vlasic Farms,
734 A.2d at 490. The insertion of the word “specific” has resulted in an overly
restrictive and narrow interpretation of an employee’s “place of employment” to
mean an employee’s specific work station within an employer’s premises, as
opposed to the premises as a whole. Although the trial court recognized that “[t]here
are occasions during the work day in which persons employed there will go from
one township to the other, in order to park their car or leave the premises from the
parking lot, to have a meal or a snack in the cafeteria, to use the restroom facilities,
or to attend to personnel matters . . . , [it found] the majority of a person’s work day
is spent within the area of the facility where they are assigned to work.” Trial Court
Opinion at 3.
             In other contexts where “place of employment” is relevant, courts do
not give a comparably narrow read to the concept. For example, in workers’
compensation, an employer’s place of employment includes any area integral to the
employer’s business.      ICT Group v. Workers’ Compensation Appeal Board
(Churchray-Woytunick), 995 A.2d 927, 931 (Pa. Cmwlth. 2010) (parking lot held to
be part of premises because it provides access to the workplace); see also, e.g.,
Allegheny Ludlum Corp. v. Workers’ Compensation Appeal Board (Hines), 913
A.2d 345 (Pa. Cmwlth. 2006) (public sidewalk adjacent to plant gate deemed to be
on employer’s premises); Fashion Hosiery Shops v. Workmen’s Compensation
Appeal Board, 423 A.2d 792 (Pa. Cmwlth. 1980) (entranceway to lessor’s building
that was a means of ingress and egress to employer’s shop).


                                           10
                Moreover, such a narrow reading of “place of employment” creates an
exacting standard that is extraordinarily burdensome to apply. Under the trial court’s
construction, Welsh Leedsworld personnel office will have to pinpoint an
employee’s specific location within the building, right down to a person’s desk or
work station, at the beginning of every payroll period. This exercise may be
impossible in certain areas of the building where the boundary line agreed to by the
parties appears to bisect employee work stations. See R.R. at 244a. The General
Assembly could not have intended such an exacting and problematic standard. See
Board of Revision of Taxes, 4 A.3d at 622.
                In defense of the trial court’s interpretation, Appellees rely on
Octorara. Therein, the Chester County Court of Common Pleas confronted a similar
issue. The school district had four school buildings, three of which were in West
Fallowfield Township and one that was in Highland Township. The school district’s
administrative offices were located in West Fallowfield Township, while the
elementary school building where the teachers taught was located in Highland
Township. Octorara, 7 Pa. D. & C.4th at 210. West Fallowfield Township
attempted to impose its “occupational privilege tax”4 on the teachers who taught in
the Highland Township building on the basis that they were “administratively
governed” out of the main office in West Fallowfield Township. Id. at 211. The
teachers challenged the tax on the basis that their place of employment was in
Highland Township, where they taught school, not West Fallowfield Township. The
Octorara court, applying the former version of the Act,5 held that the tax was limited

       4
           Now known as the “local services tax.” 53 P.S. §6924.301(f)(9).

       5
         The former provision of the Act similarly provided: “To levy, assess or collect any tax on
individuals for the privilege of engaging in an occupation (occupational privilege tax) except that


                                                11
to the township in which the taxpayer works. Id. at 212. The Octorara court
reasoned, “Section 6902(9) does not state that the situs of the tax is the location
where the paychecks originate, but rather where the taxpayer is employed, i.e. where
he or she works.” Id. (emphasis added). Thus, the court held that the teachers who
worked in the Highland Township building were not subject to the West Fallowfield
Township tax. Id.
               Although we are not bound by the Octorara decision,6 it is readily
distinguishable. In Octorara, the teachers and the administrative staff performed
separate functions in separate buildings located in different townships. The school
building where the teachers worked each day was located in a different township
from the building where the administrative staff worked. The teachers did not work
in both locations. According to the record, the teachers had few contacts with the
administrative offices.
               By contrast, the Welsh Leedsworld facility involves a single building
that houses fully-integrated administrative and manufacturing divisions, where, on
any given day, the employees move freely throughout the building and use space
and resources in both townships. R.R. at 116a-17a. Therefore, Octorara is not
persuasive.
               Appellees also rely on the priority of claim language in Section
301.1(f)(9)(iv) to support the trial court’s allocation of taxes based on where


such a tax may be levied, assessed and collected only by the political subdivision of the taxpayer’s
place of employment. . . . The situs of such tax shall be the place of employment . . . .” Former
Section 2(9) of the Act, 53 P.S. §6902(9).

       6
        “[D]ecisions of the Court of Common Pleas are not binding precedent” but “they may be
considered for their persuasive authority.” Hirsch v. EPL Technologies, Inc., 910 A.2d 84, 89 n.6
(Pa. Super. 2006), appeal denied, 920 A.2d 833 (Pa. 2007) (citation omitted).


                                                12
employees are “principally employed.” Such reliance is misplaced.7 The priority of
claim language applies to persons “engaged in more than one occupation” or “an
occupation which requires the person working in more than one political subdivision
during a payroll period.” 53 P.S. §6924.301.1(f)(9)(iv). Where a person works for
more than one employer or where an employer has more than one office, we then
examine where the person maintains a “principal office” or is “principally
employed.” Id. (emphasis added). The point of the priority scheme is to ensure that
a taxpayer, who is engaged in more than one occupation or an occupation which
requires him or her to work in more than one political subdivision will not be forced
to pay the local services tax to more than a single municipality. It is intended to
protect traveling salespeople, union hall workers, or persons working for employers
with multiple locations.
               However, Welsh Leedsworld’s employees are not working for more
than one employer or in more than one office location during a payroll period.
Rather, they are working for a single employer at a single location, which location
happens to span two political subdivisions.               What causes Welsh Leedsworld
employees to work in more than one political subdivision is not the occupation itself,
but the situs of the place of employment. Consequently, we do not prioritize claims
based on “principal office” or where a person is “principally employed.” Rather, in
the situation of a fully-integrated facility such as Welsh Leedsworld, the analysis
begins and ends with the “place of employment.”
               Applying the foregoing analysis here, we conclude that the place of
employment for Welsh Leedsworld is a single location -- 400 Hunt Valley Road.
The place of employment must be treated as a whole, not a collection of individual

       7
        We note that the trial court properly determined that Appellees’ reliance on this provision
was misplaced. See Trial Court Opinion at 4.
                                                13
workstations within the facility. Such an interpretation is logical where, as here, the
place of employment is an integrated facility in which each part of the facility
supports and correspondingly depends on the other parts and employees move freely
throughout the building and use space and resources in both townships. R.R. at
116a-17a. Considering the interdependence of all portions of the facility, employees
work in both townships, not just the specific location where the employee is standing
or sitting on the first day of the payroll period. Consequently, the “place of
employment” encompasses the building, including cafeterias and conference rooms,
the parking areas, and the land used in connection therewith. Treating the whole
facility as the “place of employment” also comports with the purpose of the local
services tax, which is to defray the cost of providing emergency and other municipal
services. Indeed, the parties stipulated that both townships provide such services to
Welsh Leedsworld.
             The question remains as to what is the appropriate standard for tax
allocation under the Act for integrated facilities that span more than one political
subdivision. In other words, how should the local services tax be shared between
them?
             Washington Township argues that the taxes should be shared equally
between the taxing authorities. Washington Township explains that, because the tax
itself has been designated by each township for the provision of emergency services,
road construction and maintenance, reduction of real estate taxes and property relief
through Homestead and Farmstead exclusions, those common purposes should
require the equal sharing of the tax revenues.
             However, an equal division allocation has no relation to the actual
“place of employment.” Although the place of employment is located in two


                                          14
townships, the dividing line between Washington and Upper Burrell Township is
not equal. See R.R. at 244a, 247a. Because the place of employment encompasses
the whole facility, not just the building, the proper tax allocation must relate to the
division between the townships.
             The Welsh Leedsworld parcel is divided for real estate tax purposes.
The dividing line is clearly shown on the recorded subdivision plan. R.R. at 99a;
Original Record (O.R.), Trial Exhibits, Defendant’s Exhibit A. Moreover, “[t]he
specific boundary line between the townships herein has been established in
previous litigation regarding real estate taxes, by the consent of the townships. In
re: Welsh Leedsworld PA, L.L.C., appeal filed by Township of Washington,
Westmoreland County, Pennsylvania, tax map number 62-09-00-0-060 at No. 8789
of 2007.” Trial Court Opinion at 2. According to the order, 28 percent of the
property of Welsh Leedsworld is located in Washington Township and 72 percent is
located in Upper Burrell Township. O.R., Trial Exhibits, Defendant’s Exhibit G;
see R.R. at 88a-89a.
             Applying this formula here, Washington Township is entitled to taxes
levied for 28 percent of the Welsh Leedsworld employees and Upper Burrell
Township is entitled to taxes levied for 72 percent of the Welsh Leedsworld
employees.


                                   V. Conclusion
             In sum, where, as here, an integrated facility straddles two (or more)
townships, the proper allocation of local services taxes must reflect the division of
property between (or among) them. Therefore, the proper assessment is based on
the percentage of the property within a particular township. Such an allocation along


                                          15
boundary lines is not only consistent with the intent and purpose of the Act, but is a
manageable standard that is inherently fair to both townships, which provide services
to Welsh Leedsworld.
             For these reasons, we reverse the order of the trial court and remand for
an allocation of local services taxes between Washington Township and Upper
Burrell Township based on the foregoing standard.




                                       MICHAEL H. WOJCIK, Judge




                                         16
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Township of Washington,                       :
Westmoreland County,                          :
Pennsylvania, a Second Class                  :
Township,                                     :
                                              :
                         Appellant            :
                                              :
                  v.                          : No. 33 C.D. 2016
                                              :
Township of Upper Burrell,                    :
Westmoreland County, Pennsylvania,            :
a Second Class Township; and                  :
Burrell School District                       :


                                     ORDER
            AND NOW, this 11th day of April, 2018, the order of the Court of
Common Pleas of Westmoreland County (trial court), dated September 28, 2015, is
REVERSED and this matter is REMANDED to the trial court for an allocation of
local services taxes between Washington Township and Upper Burrell Township in
accordance with the foregoing opinion.
            Jurisdiction relinquished.




                                         __________________________________
                                         MICHAEL H. WOJCIK, Judge